Citation Nr: 0936486	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-05 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities (BUE), claimed 
as secondary to service-connected HIV.

2.  Entitlement to service connection for a stomach ulcer, 
claimed as secondary to service-connected HIV.

3.  Entitlement to service connection for hepatitis B, 
claimed as secondary to service-connected HIV.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1986 to July 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The Veteran also perfected appeals as to entitlement to 
service connection for HIV and for a neurological disability 
of the bilateral lower extremities, claimed as secondary to 
HIV.  The claims were granted in a September 2006 rating 
decision and assigned initial ratings.  The Veteran did not 
appeal the initial ratings and, therefore, the claims are no 
longer before the Board here.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran alleges he currently has peripheral neuropathy of 
the bilateral upper extremities, stomach ulcer and hepatitis 
B all secondary to HIV, which was diagnosed while he was 
still in the military.

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  In this case, the Veteran was 
sent letters in May 2004 and June 2005 explaining the 
evidence necessary to establish service connection on a 
direct basis, but no letter was sent to the Veteran 
explaining the evidence necessary to establish service 
connection, claimed as secondary to a service-connected 
disability.  

The Veteran was service-connected for HIV in a September 2006 
rating decision.  His claims rest primarily on the theory 
that they are secondary to his service-connected HIV illness.  
Corrective action is required.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

In this case, the Veteran is currently service-connected for 
HIV.  The Veteran was afforded a VA examination in April 2006 
where the examiner diagnosed the Veteran with peripheral 
neuritis of the bilateral lower extremities, HIV and peptic 
ulcer disease.  

The examiner did not address hepatitis B or peripheral 
neuropathy of the bilateral upper extremities specifically, 
noting the Veteran had not sent over his last blood work from 
his private physician.  With respect to peptic ulcer disease, 
the examiner indicated he could not proffer an opinion with 
respect to etiology in the absence of any medical history.  
That is, the claims folder does not contain any post-service 
medical treatment records.  The examiner also noted the 
Veteran did not show up to his gastrointestinal scheduled 
test.

The Veteran indicated that he receives treatment from a 
private physician, Dr. McArthur.  The Veteran also provided 
the doctor's address, but did not submit a waiver form.  
Since it is necessary to remand this claim for other reasons, 
the RO should once again ask the Veteran to complete a 
release form to obtain these records.  

The VA examiner's opinion was clearly limited due to the lack 
of medical records and the Veteran's failure to appear for 
the GI aspect of his examination.  In the event new medical 
records are obtained, the Veteran should be afforded a new VA 
examination for his claimed conditions.  To the extent the 
Veteran was unaware of the consequence of failing to appear 
for an examination, the Veteran is hereby advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent. In particular, 
the RO should send the Veteran and his 
representative a letter advising them 
specifically of the laws and regulations 
pertaining to secondary service connection 
claims for his claimed conditions.  The 
Veteran should also be advised to submit 
any pertinent evidence in his possession.

2.  Ask the Veteran to complete release 
forms authorizing VA to request his 
complete treatment records from Dr. 
McArthur. These medical records should then 
be requested, and the RO should specify 
that actual treatment records, as opposed 
to summaries, are needed. All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  If the Veteran's complete 
records are not obtained, inform him of 
this fact and give him an opportunity to 
submit the records herself.

3.  After obtaining the above records, to 
the extent available, schedule the Veteran 
for appropriate examinations for the 
claimed conditions of peripheral 
neuropathy of the bilateral upper 
extremities, stomach ulcer, to include 
peptic ulcer disease, and hepatitis B, all 
claimed as secondary to his service-
connected HIV, to determine the extent and 
likely etiology of any condition(s) found, 
specifically commenting on whether the 
Veteran's conditions have been caused or 
aggravated by his HIV. 

Pertinent documents in the claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions rendered.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3. The RO should then readjudicate the 
Veteran's claims.  If the claims remain 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




